ON MOTION FOR REHEARING.
PER CURIAM. — In the motion for rehearing counsel for appellant complains that we have overlooked the point which they claim was the principal one in this case as well as in that of Compton Hill Improvement Company et al. v. Mary J. Garvey et al., that the porch which is ordered to be removed and against the construction of which the injunction went was not contrary to the restrictions in the deeds. We did not notice that in so many words as we thought the statement of the case covered it. The building restriction, in terms, permits steps and a platform in *88front of the main door and provides that such steps and platform may extend eight feet over the building line. A covered porch over steps and platforms, that covered porch being supported by columns resting on the platform, is much more than “steps and platform,” and it was that that the trial court ordered removed and against either the maintenance or a repetition of this superstructure that the injunction was awarded. The motion for rehearing is overruled.
All concur.